            Case 4:19-cv-00718-KGB Document 1 Filed 10/15/19 Page 1 of 11


                       IN THE UNITED STATES DISTRICT COURT                               FILED
                                                                                 .,,,. U.S. DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF ARKANSAS                       J.I\STERN DISTRICT ARKANSAS

                                WESTERN DIVISION
                                                                                         OCT I 5 2019
EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,
                                                    )
                                                    )                        ~~~ES~R~~RK
                                                    )                                                  Dl:l'CLERK
                      Plaintiff,                    )       CIVIL ACTION NO. v(:         (q-C\/-1f ~-k'.'.~i&
                                                    )
               V.                                   )       COMPLAINT
                                                    )
                                                    )      JURY TRIAL DEMAND
PEI WEI ASIAN DINER, LLC d/b/a                      )
PEI WEI FRESH KITCHEN                               )
                                                    )
                      Defendant.                    )




                                   NATURE OF THE ACTION

       This is an action under Title VII of the Civil Rights Act of 1964 and Title I of the Civil

Rights Act of 1991 to correct unlawful employment practices based on sex and to provide

appropriate relief to Mashonna Lloyd (Lloyd) and a class of females (class members) who were

adversely affected by such practices. As alleged with greater particularity below, Plaintiff Equal

Employment Opportunity Commission (the Commission) alleges that Defendant Pei Wei Asian

Diner, LLC d/b/a Pei Wei Fresh Kitchen (Defendant Employer) subjected Lloyd and the class

members to sexual harassment and a sexually hostile work environment and then constructively

discharged Lloyd and one class member.

                                   JURISDICTION AND VENUE

       1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337,

1343 and 1345. This action is authorized and instituted pursuant to §706( f)( 1) and (3) of Title

VII of the Civil Rights Act of 1964 (Title VII), as amended, 42 U.S.C. §2000e-5(f)(l) and (3)

and 42 U.S.C. §2000e-2(a), and Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.


                                                1           This case assigned to District Judge      ~
                                                            and to Magistrate ,!udge~.7•~· . .   'i~~ ..-..   ~~=-- -
            Case 4:19-cv-00718-KGB Document 1 Filed 10/15/19 Page 2 of 11


       2.      The employment practices alleged unlawful were committed within the

jurisdiction of the United States District Court for Eastern District of Arkansas, Western

Division.

                                                 PARTIES

       3.      The Commission is the agency of the United States of America charged with the

administration, interpretation, and enforcement of Title VII and is expressly authorized to bring

this action by §706(f)(l) and (3) of Title VII, 42 U.S.C. §2000e-5(f)(l) and (3) and 42 U.S.C.

§2000e-2(a).

       4.      At all relevant times, Defendant Employer has continuously been a foreign

limited liability company doing business in the State of Arkansas and the City of Little Rock and

has continuously had at least 15 employees.

       5.       At all relevant times, Defendant Employer has continuously been an employer

engaged in an industry affecting commerce within the meaning of Sections 701 (b ), (g) and (h) of

Title VII, 42 U.S.C. §§ 2000e(b), (g) and (h).

       6.       At all relevant times, Defendant Employer has been a covered entity under 42

U.S.C. §2000e-5(f)(l) and (3).

                                 ADMINISTRATIVE PROCEDURES

       7.       More than 30 days prior to the institution of this lawsuit, Lloyd filed a charge of

discrimination with the Commission against Defendant Employer alleging violations of Title VII

by Defendant Employer.

       8.    On June 3, 2019, the Commission issued to Defendant Employer a Letter of

Determination finding reasonable cause to believe that Title VII was violated and inviting

Defendant Employer to join with the Commission in informal methods of conciliation to

endeavor to eliminate the discriminatory practices and to provide appropriate relief.

                                                 2
            Case 4:19-cv-00718-KGB Document 1 Filed 10/15/19 Page 3 of 11


       9.      The Commission engaged in communications with Defendant Employer to

provide Defendant Employer the opportunity to remedy the discriminatory practices described in

the Letter of Determination.

       10.     The Commission was unable to secure from Defendant Employer a conciliation

agreement acceptable to the Commission.

       11.     On July 17, 2019, the Commission issued Defendant Employer a Notice of

Failure of Conciliation.

       12.     All conditions precedent to the initiation of this lawsuit have been fulfilled.

                      STATEMENT OF SEXUAL HARASSMENT AND
              HOSTILE WORK ENVIRONMENT CLAIMS OF MASHONNA LLOYD

       13.      Since at least March/April of 201 7 through at least December of 2017, Defendant

Employer has engaged in unlawful employment practices at its Little Rock, Arkansas location in

violation of §703(a) of Title VII, 42 U.S.C. § 2000e-2(a).

       14.     The unlawful employment practices include subjecting Lloyd to unwelcome

sexual harassment and a sexually hostile work environment because of her sex, female.

                a.     The general manager of Defendant Employer hired Lloyd, then a 17-year

                       old high school student, as a cashier/server on or about March/April 2017.

               b.      Working for Defendant Employer represented Lloyd's first job in the

                       workforce.

                c.     Defendant Employer did not provide sexual harassment training for Lloyd

                       when it hired her.

                d.     The general manager began sexually harassing Lloyd immediately

                       following her hire.




                                                  3
         Case 4:19-cv-00718-KGB Document 1 Filed 10/15/19 Page 4 of 11


               e.     The general manager was around 37 years old when he began sexually

                       harassing Lloyd.

               f.     The sexual harassment by the general manager of Lloyd consisted of

                       sexual comments, non-consensual touching of a sexual nature, and forced

                       touching of a sexual nature.

               g.      Lloyd reported the sexual harassment to the assistant manager who told

                       Lloyd "to deal with it."

               h.      Lloyd did not welcome the sexual harassment from the general manager.

               1.      The sexual harassment from the general manager was severe and/or

                       pervasive.

              J.       Defendant Employer does not maintain an effective sexual harassment

                       policy.

               k.      Defendant Employer failed to take appropriate remedial measures to

                       protect Lloyd from sexual harassment.

               1.      Sexual harassment at the restaurant was common knowledge to the

                       employees who worked there.

                    STATEMENT OF THE CONSTRUCTIVE DISCHARGE
                           CLAIM OF MASHONNA LLOYD

       15.     The unlawful employment practices include subjecting Lloyd to a constructive

discharge in violation of Title VII, 42 U.S.C. §2000e-2.

               a.      The Commission realleges and incorporates by reference the allegations

                       set forth in Paragraph 14 herein as if fully repeated verbatim.

               b.      The general manager continued to subject Lloyd to sexual harassment

                       when Lloyd arrived at work after school and on weekends.


                                                  4
         Case 4:19-cv-00718-KGB Document 1 Filed 10/15/19 Page 5 of 11


              c.     When Lloyd, then 17-years old reported to work, the sexual comments,

                     touching, nonconsensual touching of a sexual nature, and forced touching

                     of a sexual nature from the general manager upon Lloyd altered her

                     working conditions.

              d.     Following Lloyd's complaint to the assistant manager, the general

                     manager continued to subject Lloyd to sexual harassment.

              e.     When Lloyd, then 17 years old reported to work, the continued sexual

                     comments, touching, nonconsensual touching of a sexual nature, and

                      forced touching of a sexual nature from the general manager upon Lloyd

                      created an abusive working environment.

              f.     The working conditions, as a result of the sexual harassment from the

                     general manager, became so intolerable and caused Lloyd emotional

                     distress, forcing Lloyd to resign.

              STATEMENT OF SEXUAL HARASSMENT AND HOSTILE WORK
                  ENVIRONMENT CLAIMS OF THE CLASS MEMBERS

       16.    After Lloyd's forced resignation, the general manager continued his sexual

harassment in the workplace with other females.

             a.      The unlawful employment practices include subjecting other high school

                      students, teens, and young adults to unwelcome sexual harassment and a

                      sexually hostile work environment because of their sex, female.

             b.      The general manager began sexually harassing a class of other females

                      shortly after their hire.




                                                  5
Case 4:19-cv-00718-KGB Document 1 Filed 10/15/19 Page 6 of 11


   c.    Even though Defendant Employer allegedly trained its general manager on

         sexual harassment in the workplace in August 22-24, 2016, the general

         manager continued to harass other females after the training.

   d.    The sexual harassment training for the general manager was not effective.

   e.    Defendant Employer failed to take appropriate remedial measures to

         protect the class members from sexual harassment.

   f.    Defendant Employer only trained hourly employees regarding anti-

         harassment, including sexual harassment, on an as-needed basis.

   g.    Defendant Employer did not train the female high school students, teens,

         and young adults about sexual harassment in the workplace or how to

         report sexual harassment.

   h.    Records indicate Defendant Employer only provided sexual harassment

         training to the general manager and/or other upper management

         employees.

   1.    The kitchen manager also sexually harassed some of the class members

         shortly after their hire.

   J.    The sexual harassment of the class members by the general manager and

         the kitchen manager consisted of sexual comments and touching of a

         sexual nature.

   k.    The class members did not welcome the sexual harassment by the general

         manager and kitchen manager.

   1.    The sexual harassment of the class members was severe and/or pervasive.

   m.    When the other high school students, teens, and young adults reported to

         work, the sexual comments, touching, and nonconsensual touching of a

                                     6
Case 4:19-cv-00718-KGB Document 1 Filed 10/15/19 Page 7 of 11


         sexual nature from the general manager and kitchen manager altered their

         working conditions.

   n.    When the other high school students, teens, and young adults reported to

         work, the continued sexual comments, touching, and nonconsensual

         touching of a sexual nature from the general manager and kitchen manager

         created an abusive working environment.

   o.    The working conditions, as a result of the sexual harassment from the

         general manager and kitchen manager, scared many of the class members

         and became so intolerable, the sexual harassment caused them emotional

         distress and forced one of the class members to resign.

   p.    The unwelcome sexual harassment was individually sufficiently severe

         and/or pervasive to alter the terms and conditions of employment and cause

         an adverse employment action for some of the class members.

   q.    Since at least September 5, 2017, Defendant Employer has been on notice

         of the sexual harassment by the general manager and the kitchen manager.

   r.    Defendant Employer failed to conduct a reasonable and good faith

         investigation of allegations of sexual harassment in the workplace.

   s.    Defendant Employer failed to take any corrective action against the general

         manager or the kitchen manager.

   t.    Defendant Employer failed to emphasize a sexual harassment policy to

         employees after it received notice of alleged sexual harassment by the

         general manager and kitchen manager.




                                   7
             Case 4:19-cv-00718-KGB Document 1 Filed 10/15/19 Page 8 of 11
:


                  u.      Defendant Employer failed to conduct training in the workplace for its

                          hourly and supervisory staff after it received notice of alleged sexual

                          harassment by the general manager and kitchen manager.

                  v.      The sexual harassment by the general manager and/or the kitchen manager

                          continued through at least December 5, 2017.

                  w.       Defendant Employer does not maintain an effective sexual harassment

                           policy.

                  x.       Defendant Employer failed to take appropriate remedial measures to

                           protect the class members from sexual harassment.

                  y.       Sexual harassment at the restaurant was common knowledge to the

                           employees who worked there.

                        STATEMENT OF THE CONSTRUCTIVE DISCHARGE
                                CLAIM OF A CLASS MEMBER

           17.     The unlawful employment practices include subjecting one of the class members

    to a constructive discharge in violation of Title VII, 42 U.S.C. §2000e-2.

                   a.      The Commission realleges and incorporates by reference the allegations

                           set forth in Paragraph 16 herein as if fully repeated verbatim.

                   b.      The general manager continued to subject a class member to sexual

                           harassment after Lloyd's constructive discharge.

                   c.      The class member knew an employee made a formal complaint of sexual

                           harassment against the general manager and that Defendant Employer

                           failed to take any action other than transfer the employee to another

                           location.




                                                     8
               Case 4:19-cv-00718-KGB Document 1 Filed 10/15/19 Page 9 of 11
.•


                    d.     The general manager told the class member it would cause a problem if

                           she reported the sexual harassment.

                    e.     The class member perceived the general manager's comment as a threat.

                    f.     The general manager's sexual harassment training did not deter the

                           general manager from continuing to sexually harass females in the work

                           place.

                    g.     Following one class member's complaint of sexual harassment by the

                           general manager and the kitchen manager to upper management, the

                           general manager continued to subject the class member to sexual

                           harassment.

                    h.     When the class member reported to work, the sexual comments from the

                           general manager to her altered her working conditions.

                    1.     When the class member reported to work, the continued sexual comments,

                           touching, and nonconsensual touching of a sexual nature from the general

                           manager and kitchen manager created an abusive working environment.

                    J.     The working conditions, as a result of the sexual harassment from the

                           general manager and the kitchen manager, became so intolerable, causing

                           the class member emotional distress and forcing her to resign.

            18.     The effect of the practices complained of in Paragraphs 13 through 17 has been to

     deprive Lloyd and the class members of equal employment opportunities and to otherwise

     adversely affect their employment because of their sex, female.

            19.     The unlawful employment practices complained of in Paragraphs 13 through 17

     were intentional.



                                                     9
            Case 4:19-cv-00718-KGB Document 1 Filed 10/15/19 Page 10 of 11


          20.    The unlawful employment practices complained of in Paragraphs 13 through 17

were done with malice or with reckless indifference to the federally protected rights of Lloyd and

the class members.

                                     PRAYER FOR RELIEF

          Wherefore, the Commission respectfully requests that this Court:

          A.     Grant a permanent injunction enjoining Defendant Employer, its officers, agents,

servants, employees, attorneys, and all persons in active concert or participation with them from

engaging in harassment and any other employment practice which discriminates based on sex,

female.

          B.     Order Defendant Employer to institute and carry out policies, practices, and

programs which provide equal employment opportunities for females and which eradicate the

effects of its past and present unlawful employment practices.

          C.     Order Defendant Employer to make whole Lloyd and the class members by

providing compensation for past and future pecuniary losses resulting from the unlawful

employment practices described above in amounts to be determined at trial.

          D.     Order Defendant Employer to make whole Lloyd and the class members by

providing compensation for past and future nonpecuniary losses resulting from the unlawful

practices complained of above, including emotional pain, suffering, inconvenience, loss of

enjoyment oflife, and humiliation in amounts to be determined at trial.

          E.     Order Defendant Employer to pay Lloyd and the class members punitive damages

for its malicious and reckless conduct described above in amounts to be determined at trial.

          F.     Grant such further relief as the Court deems necessary and proper in the public

interest.

          G.     Award the Commission its costs of this action.

                                                 10
                     Case 4:19-cv-00718-KGB Document 1 Filed 10/15/19 Page 11 of 11
•   -   <   '
                •




                                                JURY TRIAL DEMAND

                    The Commission requests a jury trial on all questions of fact raised by its Complaint.


                                                                  Respectfully submitted,

                                                                 SHARON GUSTAFSON
                                                                 General Counsel

                                                                 JAMESL.LEE
                                                                 Deputy General Counsel

                                                                 GWENDOLYN YOUNG REAMS
                                                                 Associate General Couns~l .                 .
                                                                                                                 0
                                                                 F~tYfw~LIA~;_jb~ ~ A
                                                                 Regional Attorney
                                                                 TN Bar No. 11730

                                                                 EQUAL EMPLOYMENT
                                                                 OPPORTUNITY COMMISSION
                                                                 1407 Union Avenue, Suite 901
                                                                 Memphis, TN 3 8104



                                                                 U 21J- ~
                                                                 PAMELAB. DIXON
                                                                                 1



                                                                 Senior Trial Attorney
                                                                                         ;!Alf
                                                                 AR Bar No. 95085

                                                                 EQUAL EMPLOYMENT
                                                                 OPPORTUNITY COMMISSION
                                                                 820 Louisiana St., Ste. 200
                                                                 Little Rock, AR 72201
                                                                 Telephone: (501) 324-5065
                                                                 pamela.dixon@eeoc.gov




                                                            11
